Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered on or about July 25, 2003, which granted the motion of the defendants New York City Transit Authority, *475Manhattan and Bronx Surface Transit Operating Authority and Henry Amo (the Transit defendants) for summary judgment dismissing the complaint as against them, and denied defendant Olejniczak’s cross motion for summary judgment dismissing the complaint as against him, unanimously affirmed, without costs.
The uncontradicted evidence that defendant Olejniczak’s vehicle pulled in front of the Transit defendants’ bus abruptly and without signaling, leaving a space of only three feet between the vehicles, and then stopped, forcing defendant bus driver to brake immediately to avoid a collision, established that the bus driver acted reasonably in an emergency situation not of his making (see Caristo v Sanzone, 96 NY2d 172, 174 [2001]; Nieves v Manhattan & Bronx Surface Tr. Operating Auth., 31 AD2d 359, 360-361 [1969], lv denied 24 NY2d 741 [1969]), and warranted the denial of defendant Olejniczak’s cross motion for summary judgment. Concur—Nardelli, J.E, Lerner, Friedman, Marlow and Gonzalez, JJ.